     Case 2:90-cv-00520-KJM-DB Document 6569 Filed 04/02/20 Page 1 of 2


          IN THE UNITED STATES DISTRICT COURTS
         FOR THE EASTERN DISTRICT OF CALIFORNIA
        AND THE NORTHERN DISTRICT OF CALIFORNIA
 UNITED STATES DISTRICT COURT COMPOSED OF THREE JUDGES
  PURSUANT TO SECTION 2284, TITLE 28 UNITED STATES CODE
                                       Civil Minutes

Date: April 2, 2020                               Judges: Kim McLane Wardlaw, Kimberly J.
                                                  Mueller, Jon S. Tigar
Time: 1 hour 25 minutes

Case No.        2:90-cv-0520 KJM DB P
Case Name       Ralph Coleman, et al., v. Gavin Newsom, et al,

Case No.        4:01-cv-01351-JST
Case Name       Marciano Plata, et al., v. Gavin Newsom, et al.,

Attorneys for Plaintiffs:       Coleman Plaintiffs
                                Michael Bien
                                Lisa Ells
                                Ernest Galvan
                                Cara Trapani
                                Marc Shinn-Krantz

                                Plata Plaintiffs
                                Donald Specter
                                Sara Norman
                                Margot Mendelson
                                Rita Lomio
                                Patrick Booth
                                Sophie Hart
                                Alison Hardy
                                Corene Kendrick


Attorneys for Defendants:       Coleman Defendants
                                Monica Anderson
                                Adriano Hrvatin
                                Christine Sun

                                Plata Defendants
                                Paul Mello
                                Samantha Wolff
                                Kaylen Kadotani
                                Ellen Demson

                                              1
     Case 2:90-cv-00520-KJM-DB Document 6569 Filed 04/02/20 Page 2 of 2


                               Kyle Lewis
                               Nasstaran Ruhparwar
                               Damon McClain


 Deputy Clerk: Mauriona Lee                                    Court Reporter: Pamela Hebel

                                     PROCEEDINGS

Emergency Motion to Modify Population Reduction Order Hearing – Held.

                                 RESULT OF HEARING

Hearing held telephonically. Argument heard from parties. The Emergency Motion to Modify
Population Reduction Order is taken under submission.




                                             2
